Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings as filed 08/29/2019 are accepted.
IDS as filed are considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avendi (US 2017/0109881) in view of Han (US 2019/0030371). 

As to claim 1:
Avendi discloses a method comprising:
training at least one first neural network model using a first data set of medical images, each of the medical images in the first data set including a contour of an anatomical structure  therein and at least one of a region-of-interest (ROI) around the anatomical structure and a cutoff plane with respect to the anatomical structure, each first neural network model being trained to approximate the ROI or the cut-off plane; (See ¶0030, training data is used to train a convolutional network.  ¶0109, the dataset are images of an organ chamber (structure), which depicts the organ..  ¶0115, datasets include the heart and its surrounding organs. See Fig. 3, an image including a region of interest (ROI) or a cut off plane for the particular anatomical structure. The convolutional network system is, as depicted, trained to approximate the ROI as depicted)

based on data from the at least one first neural network model, cropping medical images of a second data set, each of the medical images in the second data set including a contour of the anatomical structure; (See ¶0104, 0119, 0121, 0169, with the obtained output, a ROI from an original image. As seen in Fig. 3, the cropped image includes at least a boundary, i.e. contour)

training at least one neural network model using the cropped medical images, each second model being trained to approximate the contour of the anatomical structure. (See at least ¶0104-0111, 0125, 0126, 0128, 0136, Fig. 17 the cropped image(s) are used for the next stage, namely to approximate the contour.  Per at least ¶0136, a contour is approximated by a trained model) 
Avendi however does not explicitly indicate a second convolutional network for the disclosed task of approximation of contour. 
Han discloses a second CNN can be applied on a region of interest for producing enhanced medical imaging information in a system that segments medical images and produce a treatment plan (See abstract, ¶0006, 0027). 
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the disclosed task of contour approximation in Avendi is done by a second CNN. Note that in Avendi, per at least ¶0112, 0110, the contour approximation uses a deformation model, which is distinct from the extraction model.  The implementation would advantageously reduce segmentation duration and thus a more timely produced treatment plan (See at least ¶0005 of Han).

As to claim 15 and 26:
Avendi discloses a non-transitory computer-readable storage medium upon which is embodied a sequence of programmed instructions, and a computer processing system that executes the 20sequence of programmed instructions (See ¶0099, CRM) and system comprising: one or more data storage devices storing at least one first neural network model and at least one second neural network model, (See ¶0099, 0105) each first neural network model having been trained to approximate a region-of-interest (ROI) around an anatomical structure or a cut-off plane with 40Atty. Docket No. C05564-13471US01 respect to the anatomical structure, each second neural network model having been trained to approximate a (See ¶0030, training data is used to train a convolutional network.  ¶0109, the dataset are images of an organ chamber (structure), which depicts the organ..  ¶0115, datasets include the heart and its surrounding organs. See Fig. 3, an image including a region of interest (ROI) or a cut off plane for the particular anatomical structure. The convolutional network system is, as depicted, trained to approximate the ROI as depicted) and one or more processors operatively coupled to the one or more data storage devices (See ¶0099) and configured to:  5employ the at least one first neural network model to process one or more medical images of a patient to generate cropping data; based at least one the cropping data from the at least one first neural network model, crop the one or more medical images of the patient;  (See ¶0104, 0119, 0121, 0169, pooled features are generated, and based on which to specify a region of interest for cropping)
and employ the at least one neural network model to process the one or more 10cropped medical images of the patient to generate one or more contours of anatomical structures in the medical images of the patient. (See at least ¶0104-0111, 0125, 0126, 0128, 0136, Fig. 17 the cropped image(s) are used for the next stage, namely to approximate the contour.  Per at least ¶0136, a contour is approximated by a trained model)

Avendi however does not explicitly indicate a second convolutional network for the disclosed task of approximation of contour. 
Han discloses a second CNN can be applied on a region of interest for producing enhanced medical imaging information in a system that segments medical images and produce a radiotherapy treatment plan (See abstract, ¶0006, 0027, 0031). 


As to claim 2:
Avendi in view of Han discloses all limitations of claim 1, wherein the medical images of the first and second data sets are the same. (See Avendi,  ¶0104, the images being processed and cropped, both, are the same original images)
As to claim 16/27:
Avendi in view of Han discloses all limitations of claim 15/26, wherein the one or more processors is further configured to:  15train the at least one first neural network model to approximate ROIs or cut-off planes using a first data set of medical images, each of the medical images of the first data set including a contour of an anatomical structure therein and at least one of a ROI around the anatomical structure or a cut-off plane with respect to the anatomical structure; (See Avendi, ¶0030, training data is used to train a convolutional network.  ¶0109, the dataset are images of an organ chamber (structure), which depicts the organ..  ¶0115, datasets include the heart and its surrounding organs. See Fig. 3, an image including a region of interest (ROI) or a cut off plane for the particular anatomical structure. The convolutional network system is, as depicted, trained to approximate the ROI as depicted) based on data from the first neural network model, crop medical images of a (See ¶0104, 0119, 0121, 0169, with the obtained output, a ROI from an original image. As seen in Fig. 3, the cropped image includes at least a boundary, i.e. contour); and train the at least one second neural network model to approximate contours of anatomical structures using the cropped medical images of the second data set. (See at least ¶0104-0111, 0125, 0126, 0128, 0136, Fig. 17 the cropped image(s) are used for the next stage, namely to approximate the contour.  Per at least ¶0136, a contour is approximated by a trained model) 

As to claim 3:
Avendi in view of Han discloses all limitations of claim 1, further comprising:
processing a third data set of medical images using the at least one first neural network model to generate cropping data; cropping the third data set of medical images based at least on the cropping data from the at least one first neural network model; and
processing the cropped third data set of medical images using the at least one second neural network model to generate one or more contours of anatomical structures in the third data.
(Claim 3 simply recites another iteration of use/execution of the system as claimed.  The Examiner asserts that any computerized system can be used to process more than one set of inputs, rather than one-time use only. As seen in Fig. 17, which shows the system of Avendi can be used to process another organ structure. Furthermore, in ¶0121, Avandi discloses a plurality of patches of datasets can be used to train the convolutional network system.  As neural network operates in iteration of identical processing steps, each data patches are processed similarly)

As to claims 4/17/28:
See Avendi, Fig. 10 and 11, for example, a flat surface)

As to claim 5/19/29:
 Avendi discloses all limitations of claim 3/15/26, further comprising, after processing by the at least one second neural network model, processing the third data set of medical images using at least one algorithm that modifies the generated contours to have a substantially straight edge or substantially flat surface. (See Avendi, ¶0131, the generated contour is refined using an inferred shape in form of an energy function to modify it so as it won’t shrink/leak.  Note that the contour’s shape is depended on the actual shape of the organ structure)

As to claim 6:
Avendi in view of Han discloses all limitations of claim 5, wherein the at least one algorithm comprises a heuristic algorithm. (See Avendi, ¶0131, the generated contour is refined using an inferred shape in form of an energy function that serves a good initiation point, which is heuristic algorithm, i.e. approximate the closest or exact solution)

As to claim 7:
 Avendi in view of Han discloses all limitations of claim 3, further comprising developing a treatment plan for 15radiotherapy based at least on the third data set of medical images and the generated contours. (See Han, ¶0027, 0028 radiotherapy treatment plan is produced based on produced segmented images)


Avendi in view of Han discloses all limitations of claim 7/15/26, wherein the cropping the third data set of medical images is further based on an irradiation field placement of the radiotherapy. (¶0039, 0047, 0048 of Han, image processing data receives machine data parameters such includes radiation beam size, arc placement, segments, beam time durations.  Moreover, since the treatment plan is onto and targeting the organ structure in question, therefore it’s only natural that the image processing system would target that organ structure for analysis)


As to claim 9/22:
Avendi in view of Han discloses all limitations of claim 1/16, wherein the training the at least one second neural network model also uses definitions of cut-off planes in the medical images of the second data set. (See Avendi, ¶0112, and  Han, ¶0023, 0024, 0025, 0034, the system is trained using reference images that defines “ground truth”, which teach the system what defines a boundary for a particular organ structure for purpose of detection/extraction/segmentation)

As to claim 10/23/33:
Avendi in view of Han discloses all limitations of claim 1/16/27, wherein the training of the at least one first neural network model is a process that iterates until a first loss function meets first predetermined criteria, the training of the at least one second neural network model is a process that iterates until a second loss function meets second predetermined criteria, and further comprising 5modifying one of the first and second loss functions to See ¶0134 of Avendi. See also ¶0007, 0081, of Han, each image of a training set represent a single iteration of training.  The training process is done until the loss function indicates predicted result closely resembles the ground truth based on calculated deviation. See also ¶0064 of Han, user might use user interface to select sets of training, adjusting parameters of the processes, selecting/modifying an image for training.)


As to claim 11/24/34:
 Avendi in view of Han discloses all limitations of claim 1/16/27, wherein the at least one first neural network model is trained to approximate the ROI based on an anatomical landmark. (See Avendi, ¶0119, pooled features are features in the input image that are pooled for analysis targeting particular region, they are based upon to specify a region of interest. See also ¶0024 of Han, “previously-defined anatomy configuration”)

As to claim 12:
Avendi in view of Han discloses all limitations of claim 1, wherein the contour of the anatomical structure in the first data set or the second data set is custom defined by a user. (See for example, ¶0064 of Han, user might use user interface to select sets of training, adjusting parameters of the learning process, selecting/modifying an image for training.  As such, such manual alterations directly affects how the AI system learns about the structure of the organ based on the user’s wish)

As to claim 13/25/35:
 1/15/26, wherein each of the first and second neural network 15models is a deep neural network having more than two hidden layers. (See ¶0029, 0121, 0125 of Avendi, the neural networks being employed have multiple hidden layers)

As to claim 14:
Avendi in view of Han discloses all limitations of claim 1, wherein the anatomical structure in the first data set or the second data set comprises an organ to be irradiated or an organ-at-risk (See Avendi, Abstract, ¶0009, analysis of heart ventricles through imaging process for heart failure sturdy)


As to claim 20/30:
Avendi in view of Han discloses all limitations of claim 19/29, wherein the at least one algorithm comprises a heuristic algorithm. (See Avendi, ¶0131, the generated contour is refined using an inferred shape in form of an energy function that serves a good initiation point, which is heuristic algorithm, i.e. approximate the closest or exact solution)

As to claim 18:
Avendi in view of Han discloses all limitations of claim 15, Hand as indicated in claim 15 disclose a radiotherapy device configured to deliver radiation treatment to a patient, wherein the one or more processors are further configured to control the radiotherapy device to irradiate the patient according to a treatment plan based at least on the one or See Han, ¶0003, 0031, 0032, 0046-0049, treatment plans are formulated based on the image analysis of the processed medical images)

As to claim 32:
Avendi in view of Han discloses all limitations of claim 27,  wherein the training the at least one second neural network model also uses definitions of cut-off planes in the medical images of the second data set. (See Avendi, ¶0112, and  Han, ¶0023, 0024, 0025, 0034, the system is trained using reference images that defines “ground truth”, which teach the system what defines a boundary for a particular organ structure for purpose of detection/extraction/segmentation)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645